Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of Fig. 8 in the reply filed on 7/11/22 is acknowledged.  The traversal is on the ground(s) that all of species are sufficiently related that a thorough and complete search for the elected species would necessarily encompass a thorough and complete search for non-elected species.  This is not found persuasive because the species are independent or distinct because species are not connected in at least one of design, operation, or effect as can be seen in the passage orientation of the dense plug and passage connections and orientations/shapes of the ceramic plate and cooling plate. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: A different field of search will be involved, such as searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together, to account for the unique structural differences in the member 10 of the species as can be clearly seen in the drawings.
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/11/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP 2013232641) in view of Larson (US 20100304571).
  	Regarding claim 1. Sugimoto teaches in figs. 1-4 a member for a semiconductor manufacturing apparatus comprising: a ceramic plate (the ES chuck plate 20 made of ceramic [16]) having an upper surface serving as a wafer mounting surface (fig. 1, W on top of 20) and incorporating an electrode (ES chucks are known in the art of semiconductor processing to have at least an embedded powered electrode in a ceramic layer to provide the electric ES chucking force to hold the wafer, as evidenced by Nishio, JP2000315680, a cited prior art by Sugimoto [0003], in his Fig. 1, 3 showing embedded chucking electrode 6 in the ceramic ESC 12); a ceramic dense plug (ceramic breathable plug 36 [0016]) disposed adjacent to a lower surface side of the ceramic plate (it is attached to many stepped lower surfaces of 20 and also right next to the bottom most surface of 20, fig. 2, 4) and bonded to the ceramic plate by a ring-shaped joint portion (the hollow ring shaped adhesive 38 [0016] fig 2, 4) but does not teach it is ceramic-bonded, however Larson teaches in [0061] an adhesive ring containing ceramic/alumina; it would be obvious to those skilled in the art at the time of the invention to modify Sugimoto in order to allow for thermal conductivity [0061] and would reduce buildup of unequal thermal gradients, reducing strain; a metal cooling plate (disc cooling device 40 [15] made of metal) joined to the lower surface of the ceramic plate (fig. 1) in a portion other than the joint portion (40 attached to 20 at areas not at 38 fig. 2); and a gas flow channel (fig. 2, there are multiples of these as varying combos of passages in the recess 26 via the porous/air permeable plug 36 and pores 34 [16] that allow gas to pass thru the ESC), wherein the gas flow channel includes a gas discharge hole (said pore 34) that passes completely through the ceramic plate in the thickness direction of the ceramic plate (fig. 2, same as applicant fig. 8’s 25) and an internal gas flow channel (as disc, there are multiples of these due to matrix-network passage of a porous structure in 36) that passes from the upper surface to the lower surface of the dense (since it is air permeable and passes air thru the ESC, it must have at least multiple passage or network combinations that allow air flow thru the plug) plug while winding through the dense plug (it would be obvious to those skilled in the art a random porous matrix structure through flow structure would have at least multiple combinations of connected tortuous flow paths/networks with many winds/turns through the structure such as flow thru a cross-section of a porous volcanic rock or bone; further per MPEP 2144.04 it has been held that changes in shape were obvious matters of design choice), and wherein the gas flow channel passes inside of an inner periphery of the joint portion (since 36 completely passes the inside of 38, the said passage network must also cross since it penetrates through 36 as discussed).
 	Regarding claim 5. Sugimoto in view of Larson teaches the member for a semiconductor manufacturing apparatus according to Claim 1, wherein the internal gas flow channel is a channel that is spiral or zigzag in shape (as discussed in claim 1, the matrix network forms at least one connected channel path that contains many turns/winds/zigzags, and changes in shape has been held to be an obvious matter design choice).
 	Regarding claim 6. Sugimoto in view of Larson teaches the member for a semiconductor manufacturing apparatus according to Claim 1, wherein the dense plug comprises a columnar plug body (fig. 2, 4 the central thinner column portion of 36, cross-section roughly approximated by overlapping w holes 34 fig. 3, to pass the gas equally through them) including the internal gas flow channel (as disc in claim 1) and a cylindrical skirt portion protruding from the plug body downward (the wider lower cylinder section extending both sideways and downwards from the thinner center/upper portion; again cross-section can be approximated to be circular due to symmetry, fig. 2, 4, and overlapping 34 as discussed).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP 2013232641) in view of Larson (US 20100304571) and further in view of Natsuhara (JP 2004128232).
 	Regarding claim 2. Sugimoto in view of Larson teaches the member for a semiconductor manufacturing apparatus according to Claim 1, but does not teach wherein the joint portion is a ceramic sintered body however Natsuhara teaches in figs. 4-7 an intermediate joint part is a ceramic sintered body [39; it is noted solid ceramic bodies are all sintered as disc in 43-46] and further teaches it is perferable to make the interm joint the same material as the joined parts [27 28] which is sintered ceramic in the case of Sugimoto ESC and dense plug; it would be obvious to those skilled in the art at invention time to modify Sugimoto in order to reduce structural stress [27 28 39].
Claim(s) 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP 2013232641) in view of Larson (US 20100304571) and further in view of Goto (US 20090230636).
 	Regarding claim 3. Sugimoto in view of Larson, teaches the member for a semiconductor manufacturing apparatus according to Claim 1, but does not teach wherein the upper surface of the dense plug is provided with a concave portion that communicates with the gas discharge hole and the internal gas flow channel and that has an opening larger than the internal gas flow channel, however Goto teaches in fig. 2athe upper surface of the dense plug 13 [54] is provided with a concave portion 13b that communicates with the gas discharge hole 2a and the internal gas flow channel 13a and that has an opening larger than the internal gas flow channel (concave part’s opening at top is wider than diam of 13a); it would be obvious to those skilled in the art at invention time to modify Sugimoto as an alternate/modification/variant structure of arc prevention [54] and would produce the predictable result of preventing unwanted plasma discharge.
 	Regarding claim 7. Sugimoto in view of Larson teaches the member for a semiconductor manufacturing apparatus according to Claim 1, wherein the cooling plate includes a cylindrical hole 42 having an opening on the upper surface thereof (fig. 2), but does not teach wherein at least part of the dense plug is disposed inside the cylindrical hole, however Goto at least part of the dense plug 13 is disposed inside the cylindrical hole 1b and it would be obvious to those skilled in the art at invention time to modify Sugimoto as an alternate/modification/variant structure of arc prevention [54] and would produce the predictable result of preventing unwanted plasma discharge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718